Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment, filed on 02/10/2020, has been entered and carefully considered. 
Claims 1-17 are amended and currently pending. 

Response to Arguments
Regarding applicant’s argument that the prior art does not teach that the limitation “identifying a target cell for cell reselection which fulfills a cell reselection criterion from at least one non-serving cell based on the at least one parameter included in the first system information”. 
Examiner respectfully disagrees. Jeong’386 actually disclose the above amended claim limitation. 
Paragraph 0037, line 5-11, discloses that “The UE 100 determines whether a cell can be camped on by information received in a Master Information block (MIB)/SIB from the cell.  If a target cell fulfilling S_criteria belongs to a Public Land Mobile Network (PLMN) managed by a CN operator available to the UE 100, is not barred, and is not in a forbidden Location Area (LA), this target cell can be a suitable cell”. 
It’s noted that the determination whether a cell can be camped on corresponds to the cell reselection criterion recited the above limitation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “a cell reselection criterion” in both lines 5-6 and line 10.  First, it’s not clear whether “a cell reselection criterion” recited in line 10 refer to “a cell reselection criterion” recited in line 5-6.  If they refer to the same cell reselection criterion, the step “determining whether the identified target cell fulfills a cell selection criterion” would be redundant; since the identified target cell already fulfills the cell reselection criterion.  Second, if they don’t refer to the same cell reselection criterion. The dependent claims, such as claim 2 and 5, both recite limitation “the cell selection criterion”. It’s not clear which cell selection criterion recited in claim 1 they refer to. 

Claims 9 and 17 are rejected for the same reasons stated above. 
Claims 2-8 and 10-16 are dependent claims of Claim 1, 9, thus are rejected for the same deficiency. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 2006/0258386), hereinafter as Jeong’386, in view of Jeong et al (US 2014/0036874), hereinafter as Jeong’874, further in view of Singh et al (US 2013/0225182).
Regarding claims 1, 9, 17, Jeong’386 teaches a method/device/computer readable medium, performed by a user equipment (UE); in a wireless communication system, the method comprising: 
receiving, from a serving cell, first system information including at least one parameter; identifying a target cell for cell reselection which fulfills a cell reselection criterion from at least one non-serving cell based on the at least one parameter included in the first system information (]0037], The UE 100 determines whether a cell can be camped on by information received in a Master Information block (MIB)/SIB from the cell;  It’s noted that the determination whether a cell can be camped on corresponds to the cell reselection criterion recited above).
and reselecting the target cell based on whether the target cell fulfills the cell selection criterion ([0034], Eq 1; “The cell reselection criteria comprises but not limited to …”).

Jeong’874 teaches that receiving second system information including at least one parameter; determining whether the target cell fulfills a cell selection criterion based on the at least one parameter included in the second system information ([0041]: “Qqualmin for the neighbor LTE frequency cell is obtained based on the Q-Qualmin-r9 mapped … SIB 5; also see Eq2 for Squal calculation; see [0052] for the selection suitability check criteria; it’s implied that Qqualmin for the neighbor frequency cell is originally obtained from the neighbor frequency cell, since Qqualmin represents the minimum required quality level in the cell; see Table 2). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Jeong’874 in the system disclosed by Jeong’386 for the purpose of improving the cell selection/reselection by considering the minimum required quality level of each individual cell. 
The aforementioned references do not teach that the second system information including at least one parameter is received from the target cell. 
At the same field of endeavor, Singh teaches that the second system information including at least one parameter is received from the target cell ([0039], “Qqualmin parameter is can also be broadcasted by neighboring femtocells in its SIB messages”). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Singh in the system disclosed by the combination of Jeong’386 and Jeong’874. The combination is only a substitution of a SIB 

Regarding claim 2, 10, the aforementioned references teach all the limitations as recited in Claim 1, Jeong’874 further teaches the determining of whether the target cell fulfills the cell selection criterion comprises: 
measuring, a cell selection reception level value (Srxlev) ([0027]-[0028], also see Eq1) and a cell selection quality value (Squal) of the target cell based on the at least one parameter included in the second system information ([0038]-[0041]; also see Eq2 ), and determining whether the Srxlev of the target cell is greater than 0 and the Squal of the target cell is greater than 0 ([0052]).  

Regarding claims 3, 11, the aforementioned references teach all the limitations as recited in claim 1, Singh further teaches the at least one parameter included in the second system information includes at least one of a parameter for a minimum required reception level associated with the target cell or a parameter for a minimum required quality level associated with the target cell  ([0039], “Qqualmin parameter is can also be broadcasted by neighboring femtocells in its SIB messages”).   

Regarding claims 4, 12, the aforementioned references teach all the limitations as recited in claim 1, Singh further teaches that the second system information includes a system ([0039], “Qqualmin parameter is can also be broadcasted by neighboring femtocells in its SIB messages”).  


Regarding claims 5, 13, the aforementioned references teach all of the limitations recited in claim 1,  further teaches wherein the identifying of the target cell for cell reselection comprises: measuring, a cell selection reception level value (Srxlev) (Jeong’ 874, [0027]-[0028], also see Eq1) and a cell selection quality value (Squal) for at least one non-serving cell (Jeong’ 874, [0038]-[0041]; also see Eq2 ) based on the at least one parameter included in the first system information (Jeong’386, [0033]-[0034], the UE searches for suitable cell once the received signal strength Sx of serving cell is equal to or less than the signal strength threshold), evaluating, for cell reselection, the Srxlev and the Squal for the at least one non-serving cell, and identifying the target cell which fulfills the cell reselection criterion from the at least one non-serving cell based on the evaluation (Jeong’874, [0050]-[0052]).  

Regarding claims 6, 14, the aforementioned references teach all of the limitations recited in claim 1, Jeong’874 further teaches that the at least one parameter included in the first system information includes at least one of a parameter for a minimum required reception level associated with at least one non-serving cell or a parameter for a minimum required quality level associated with the at least one non-serving cell ([0030]). 



Regarding claims 8, 16, the aforementioned references teach all of the limitations recited in claim 1, Jeong’386 further teaches the method is performed  in case that the UE is in a radio resource control (RRC) idle state or an RRC inactive state ([0032], “while in an idle mode”).  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMING LIU/Primary Examiner, Art Unit 2411